                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 1 of 30


                                                                                           1   SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
                                                                                               Sanjiv N. Singh (SBN 193525)
                                                                                           2   1650 S. Amphlett Blvd. Suite 220
                                                                                           3   San Mateo, CA 94402
                                                                                               Phone: (650) 389-2255
                                                                                           4   Email: ssingh@sanjivnsingh.com
                                                                                           5
                                                                                               INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
                                                                                           6   Michael B. Indrajana (SBN 258329)
A PROFESSIONAL LAW CORPORATION




                                                                                           7   1650 S. Amphlett Blvd. Suite 220
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                               San Mateo, CA 94402
                                                                    SAN MATEO, CA 94402




                                                                                           8   Phone: (650) 597-0928
         SANJIV N. SINGH




                                                                                           9   Email: michael@indrajana.com

                                                                                          10
                                                                                               Attorneys for Plaintiff FOUNDER INSTITUTE INCORPORATED
                                                                                          11
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                          12
                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                          13

                                                                                          14   FOUNDER INSTITUTE                       Case No.: 3:20-cv-04466-VC
                                                                                               INCORPORATED, a California
                                                                                          15
                                                                                               Corporation,                            SECOND AMENDED COMPLAINT
                                                                                          16                                           FOR:
                                                                                                    Plaintiff,
                                                                                          17
                                                                                                                                        1. BREACH OF CONTRACT;
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18          v.                                2. BREACH OF IMPLIED COVENANT
                                                                                                                                        OF GOOD FAITH AND FAIR
        INDRAJANA LAW GROUP




                                                                                          19
          SAN MATEO, CA 94402




                                                                                                                                        DEALING;
                                                                                               HARTFORD FIRE INSURANCE
                                                                                          20                                            3. BAD FAITH DENIAL;
                                                                                               COMPANY, a corporation doing business
                                                                                          21                                            4. DECLARATORY RELIEF;
                                                                                               in California; SENTINEL INSURANCE
                                                                                                                                        5. UNJUST ENRICHMENT;
                                                                                          22   COMPANY, LIMITED, a corporation
                                                                                                                                        6. UNFAIR COMPETITION UNDER
                                                                                               doing business in California; and DOES 1
                                                                                          23                                            BUS. & PROF. CODE § 17200 ET SEQ.;
                                                                                               through 50, inclusive,
                                                                                                                                        7. INJUNCTIVE RELIEF UNDER BUS. &
                                                                                          24          Defendants.                       PROF. CODE § 17200 ET SEQ.
                                                                                          25
                                                                                                                                       JURY TRIAL DEMANDED
                                                                                          26

                                                                                          27

                                                                                          28     FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                         SECOND AMENDED COMPLAINT
                                                                                                                            CASE NO. 3:20-CV-0466-VC
                                                                                                                                 PAGE 1 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 2 of 30


                                                                                           1          Plaintiff FOUNDER INSTITUTE INCORPORATED, a Delaware Corporation
                                                                                           2   doing business in California brings this Second Amended Complaint, alleging against
                                                                                           3   HARTFORD FIRE INSURANCE COMPANY, a corporation, and SENTINEL
                                                                                           4   INSURANCE COMPANY LIMITED, a corporation, both doing business in California,
                                                                                           5   and DOES 1 THROUGH 50, as follows:
                                                                                           6                                       INTRODUCTION
A PROFESSIONAL LAW CORPORATION




                                                                                           7      1. The COVID-19 pandemic was a catastrophe faced by thousands of business in the
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   state of California, with civil ordinances requiring county and statewide shutdowns and
         SANJIV N. SINGH




                                                                                           9   stay-at-home orders which crippled businesses. It was the exact kind of loss which
                                                                                          10   insurers like Hartford and its affiliates marketed to business owners. But when the
                                                                                          11   pandemic hit and businesses began to suffer losses due to shut down orders, insurance
                                                                                          12   companies like Defendants balked.
                                                                                          13      2. This particular case is an insurance bad faith lawsuit brought by Plaintiff
                                                                                          14   FOUNDER INSTITUTE, INCORPORATED, a Delaware Corporation that owns and
                                                                                          15   operates a vital startup incubator in Palo Alto, California (hereinafter “Plaintiff” or
                                                                                          16   “Founder”) against HARTFORD FIRE INSURANCE COMPANY, a corporation,
                                                                                          17   SENTINEL INSURANCE COMPANY, LIMITED, a corporation, and possible Does
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   (collectively, “Defendants”). Plaintiff seeks damages stemming from Defendants’ bad
        INDRAJANA LAW GROUP




                                                                                          19   faith handling and denial of Plaintiff’s claim for business income loss coverage. Plaintiff,
          SAN MATEO, CA 94402




                                                                                          20   in good faith, based on the language of its policy and for the reason many businesses
                                                                                          21   bought insurance policies with business income interruption clauses, reasonably
                                                                                          22   expected that Defendants would provide coverage during these unprecedented times for
                                                                                          23   the loss of business income Plaintiff has suffered due to the stay-at-home ordinances
                                                                                          24   effected statewide, including in Santa Clara County. Specifically, as a result of civil
                                                                                          25   ordinances, Plaintiff’s central operations or so called scheduled premises were shut
                                                                                          26   down or severely reduced in operations, crippling its ability to coordinate events which
                                                                                          27   it was responsible for running and managing and thereby crippling its revenue stream.
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 2 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 3 of 30


                                                                                           1      3.   Defendants, meanwhile, not only have failed to provide the requested coverage,
                                                                                           2   but have engaged in deceptive and unfair business practices to evade responsibility for
                                                                                           3   doing so. At a moment in world history when insurance companies should be stepping
                                                                                           4   up, Defendants hid behind procedures and conduct that appear to be bad faith and
                                                                                           5   motivated only by profit. In this case, Defendants pre-rejected the claim before it was
                                                                                           6   even submitted, and then relied on quick, premature, and incomplete analysis of their
A PROFESSIONAL LAW CORPORATION




                                                                                           7   own policy language, and of the nature of the losses in question.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8                                            PARTIES
         SANJIV N. SINGH




                                                                                           9      4. At all relevant times, Plaintiff Founder Institute Incorporated was and is a
                                                                                          10   Delaware corporation and is authorized to do business and is doing business in the State
                                                                                          11   of California, County of Santa Clara. Plaintiff owns, operates, manages, and controls the
                                                                                          12   startup incubator practice located in Palo Alto, California.
                                                                                          13      5. At all relevant times, Defendants Hartford Fire Insurance Company (“Hartford
                                                                                          14   Insurance” or “Hartford”), a corporation, and Sentinel Insurance Company Limited
                                                                                          15   (“Sentinel Insurance” or “Sentinel”), collectively (“HARTFORD DEFENDANTS”) are
                                                                                          16   doing business and maintaining regular offices in the State of California and doing
                                                                                          17   business regularly in Santa Clara County. HARTFORD DEFENDANTS are conducting
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   insurance business, including the marketing, sale and provision of business insurance
        INDRAJANA LAW GROUP




                                                                                          19   policies and the process of handling claims, in the State of California and the basis of this
          SAN MATEO, CA 94402




                                                                                          20   suit arises out of such conduct.
                                                                                          21      6. Sentinel Insurance and its executive officers list their headquarters as the same
                                                                                          22   corporate address as Hartford, but both entities do business in the State of California.
                                                                                          23   Sentinel Insurance is believed to be a subsidiary or division of Hartford transacting in
                                                                                          24   California. Furthermore, Hartford operates websites in California specifically selling its
                                                                                          25   Hartford commercial products to California businesses. One such website is:
                                                                                          26                          thehartford.com/business-insurance/California
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 3 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 4 of 30


                                                                                           1      7. Plaintiff does not know the true names and capacities, whether individual,
                                                                                           2   associate, or otherwise, of Defendants DOES 1 through 50, and therefore designate those
                                                                                           3   Defendants by such fictitious names. Each of the Defendants sued herein as a DOE is
                                                                                           4   legally responsible in some manner for the events and happenings referred to herein and
                                                                                           5   proximately caused the injuries suffered by the Plaintiff. DOES may include other
                                                                                           6   underwriters, agents, or individuals who participated in decisions or ratified decisions
A PROFESSIONAL LAW CORPORATION




                                                                                           7   that led to or constituted the bad faith denial and misconduct of Defendants outlined in
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   this Complaint. Plaintiff will amend this Complaint accordingly to allege the true names
         SANJIV N. SINGH




                                                                                           9   and capacities of these DOE Defendants when/if the same becomes known to Plaintiff.
                                                                                          10                                JURISDICTION AND VENUE
                                                                                          11      8. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because
                                                                                          12   Plaintiff Founder Institute and the HARTFORD DEFENDANTS are citizens of different
                                                                                          13   states and the amount of controversy exceeds $75,000.00 exclusive of interests and costs.
                                                                                          14      9. This Court has personal jurisdiction over Defendant Sentinel Insurance because
                                                                                          15   Sentinel Insurance regularly conducts and transacts business in this state, including
                                                                                          16   having issued the insurance policy currently held by Plaintiff.
                                                                                          17      10. This Court has personal jurisdiction over Defendant Hartford because Hartford
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   regularly conducts and transacts business in this state, and on information and belief is
        INDRAJANA LAW GROUP




                                                                                          19   the parent company of Sentinel Insurance. The copy of Plaintiff’s insurance policy sold
          SAN MATEO, CA 94402




                                                                                          20   and marketed in California contains numerous references to Hartford, including its logo,
                                                                                          21   the phrase “This is Hartford,” and references to the Hartford’s webpage.
                                                                                          22      11. Venue is proper in this Court because pursuant to 28 U.S.C. § 1391(2), the acts
                                                                                          23   and/or omissions complained of took place, in whole or in part, within Santa Clara County,
                                                                                          24   California. Defendants conduct business extensively throughout California, marketing
                                                                                          25   their insurance policies and selling their insurance policies to thousands of insured
                                                                                          26   businesses and consumer businesses in California.
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                              SECOND AMENDED COMPLAINT
                                                                                                                                 CASE NO. 3:20-CV-0466-VC
                                                                                                                                      PAGE 4 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 5 of 30


                                                                                           1                                  GENERAL ALLEGATIONS
                                                                                           2      12. All allegations in this Complaint are based on information and belief and/or are
                                                                                           3   likely to have evidentiary support after a reasonable opportunity for further
                                                                                           4   investigation or discovery.
                                                                                           5   The Founder Institute And Its Hartford Policy
                                                                                           6      13. Plaintiff’s business is a startup incubator in Palo Alto California. The Founder
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Institute is the world’s largest pre-seed startup accelerator, with nationwide alumni that
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   have built numerous companies that have provided employment and economic stimulus
         SANJIV N. SINGH




                                                                                           9   in cities across the nation. Its Palo Alto physical headquarters is the key to keeping its
                                                                                          10   networking operations running and is the central headquarters from which the majority
                                                                                          11   of their operations, events, and revenue generating activities are planned, conceived and
                                                                                          12   coordinated. Cutting off access to Plaintiff’s physical headquarters prevented Plaintiff
                                                                                          13   from conducting its revenue generating business.
                                                                                          14      14. At all relevant times, since 2011 Plaintiff has been a Hartford policyholder,
                                                                                          15   currently insured under Hartford’s business policy number 57 SBA BA76715 DX (the
                                                                                          16   “All-Risk Policy”).
                                                                                          17      15. The All-Risk Policy is currently in full effect, providing commercial business
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   policy coverage including coverage for lost business income which occurs during the
        INDRAJANA LAW GROUP




                                                                                          19   policy period, which is currently during the initial period of loss was 22, 2019 through
          SAN MATEO, CA 94402




                                                                                          20   July 22, 2020.
                                                                                          21      16. Plaintiff faithfully paid policy premiums to Defendants, specifically to provide
                                                                                          22   additional coverage including but not limited to loss of business income due to Civil
                                                                                          23   Authority or civil ordinances. The All-Risk policy expressly states: “In return for the
                                                                                          24   payment of the premium and subject to all of the terms of this policy, we agree with you
                                                                                          25   to provide insurance as stated in this policy.”
                                                                                          26      17. Plaintiff, in addition to dutifully paying policy premiums to Defendants, has
                                                                                          27   performed all of its obligations under Hartford policy number 57 SBA BA76716DX. The
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 5 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 6 of 30


                                                                                           1   Covered Property, with respect to the Building and Business Personal Property
                                                                                           2   Coverage, is Founder Institute Incorporated Headquarters, located at 3337 El Camino
                                                                                           3   Real, Palo Alto, CA 94306.
                                                                                           4      18. Property and Business Insurance can be sold for coverage on specific perils,
                                                                                           5   which would limit coverage to those perils specifically written into an insurance policy
                                                                                           6   (such as fire, earthquakes, etc.). Other insurance policies, such as the one sold by
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Defendant Hartford, are “all-risk” insurance policies, providing coverage for all losses
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   except those that are excluded by the explicit, unambiguous words of the policy.
         SANJIV N. SINGH




                                                                                           9   Additionally, Defendants have marketed and expressly represented their policy
                                                                                          10   products as protecting businesses from whatever perils and losses they might face.
                                                                                          11      19. Under the Policy, Civil Authority coverage appears to be provided for loss of
                                                                                          12   income, and appears to be available both for a shorter period and for an extended period
                                                                                          13   under certain conditions.
                                                                                          14      20. The All-Risk Policy provides for coverage as follows:
                                                                                          15                 A. COVERAGE
                                                                                          16                 We will pay for direct physical loss of or physical damage
                                                                                                      to Covered Property at the premises described in the Declarations
                                                                                          17          (also called "scheduled premises" in this policy) caused by or
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18          resulting from a Covered Cause of Loss.
                                                                                                             (Exhibit A at p.29, Form SS 00 07 07 05 p.1)
        INDRAJANA LAW GROUP




                                                                                          19
          SAN MATEO, CA 94402




                                                                                          20
                                                                                                      The All-Risk Policy defines Covered Cause of Loss as follows:
                                                                                          21
                                                                                                             3. Covered Causes of Loss
                                                                                          22
                                                                                                             RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
                                                                                          23                 a. Excluded in Section B., EXCLUSIONS; or
                                                                                          24                 b. Limited in Paragraph A.4. Limitations; that follow.

                                                                                          25                 (Exhibit A at p.30, Form SS 00 07 07 05 p.2)

                                                                                          26

                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 6 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 7 of 30


                                                                                           1   Additional coverages in the All-Risk Policy include:
                                                                                           2                o. Business Income
                                                                                           3                (1) We will pay for the actual loss of Business Income you
                                                                                                     sustain due to the necessary suspension of your "operations"
                                                                                           4         during the "period of restoration". The suspension must be caused
                                                                                           5         by direct physical loss of or physical damage to property at the
                                                                                                     "scheduled premises", including personal property in the open (or
                                                                                           6         in a vehicle) within 1,000 feet of the “scheduled premises”, caused
A PROFESSIONAL LAW CORPORATION




                                                                                           7         by or resulting from a Covered Cause of Loss.
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                            (2) With respect to the requirements set forth in the
                                                                    SAN MATEO, CA 94402




                                                                                           8         preceding paragraph, if you occupy only part of the site at which
         SANJIV N. SINGH




                                                                                           9         the “scheduled premises” are located, your “scheduled premises”
                                                                                                     also means:
                                                                                          10                (a) The portion of the building which you rent, lease or
                                                                                          11                occupy; and
                                                                                                            (b) Any area within the building or on the site at which the
                                                                                          12                “scheduled premises” are located, but only if that area
                                                                                          13                services, or is used to gain access to, the “scheduled
                                                                                                            premises”.
                                                                                          14                (3) We will only pay for loss of Business Income that occurs
                                                                                          15         within 12 consecutive months after the date of direct physical loss
                                                                                                     or physical damage.
                                                                                          16
                                                                                                            This Additional Coverage is not subject to the Limits of
                                                                                          17         Insurance.
  A PROFESSIONAL LAW CORPORATION




                                                                                                            (4) Business Income means the:
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18
                                                                                                            (a) Net Income (Net Profit or Loss before income taxes) that
        INDRAJANA LAW GROUP




                                                                                          19                would have been earned or incurred if no direct physical
          SAN MATEO, CA 94402




                                                                                                            loss or physical damage had occurred; and
                                                                                          20
                                                                                                            (b) Continuing normal operating expenses incurred,
                                                                                          21                including payroll.
                                                                                                            (5) With respect to the coverage provided in this Additional
                                                                                          22
                                                                                                            Coverage, suspension means:
                                                                                          23                (a) The partial slowdown or complete cessation of your
                                                                                                            business activities; or
                                                                                          24
                                                                                                             (b) That part or all of the “scheduled premises” is rendered
                                                                                          25                untentantable[sic] as a result of a Covered Cause of Loss if
                                                                                                            coverage for Business Income applies to the policy.
                                                                                          26
                                                                                               (Exhibit A at p.38, Form SS 00 07 07 05 p.10)
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                              SECOND AMENDED COMPLAINT
                                                                                                                                 CASE NO. 3:20-CV-0466-VC
                                                                                                                                      PAGE 7 OF 30
                                                                                               Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 8 of 30


                                                                                           1              q. Civil Authority
                                                                                           2              (1) This insurance is extended to apply to the actual loss of
                                                                                                  Business Income you sustain when access to your "scheduled
                                                                                           3      premises" is specifically prohibited by order of a civil authority as
                                                                                           4      the direct result of a Covered Cause of Loss to property in the
                                                                                                  immediate area of your "scheduled premises".
                                                                                           5              (2) The coverage for Business Income will begin 72 hours
                                                                                           6      after the order of a civil authority and coverage will end at the
A PROFESSIONAL LAW CORPORATION




                                                                                                  earlier of:
                                                                                           7                     (a) When access is permitted to your "scheduled
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                          premises"; or
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                                                 (b) 30 consecutive days after the order of the civil
                                                                                           9              authority.
                                                                                          10                     r. Extended Business Income
                                                                                                                 (1) If the necessary suspension of your"operations"
                                                                                          11              produces a Business Income loss payable under this policy,
                                                                                          12              we will pay for the actual loss of Business Income you incur
                                                                                                          during the period that:
                                                                                          13                     (a) Begins on the date property is actually repaired,
                                                                                          14              rebuilt or replaced and "operations" are resumed; and
                                                                                                                 (b) Ends on the earlier of:
                                                                                          15
                                                                                                                          (i) The date you could restore your
                                                                                          16                     "operations" with reasonable speed, to the
                                                                                                                 condition that would have existed if no direct
                                                                                          17
                                                                                                                 physical loss or damage occurred; or
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18                              (ii) 30 consecutive days after the
                                                                                                                 date determined in (1)(a) above.
        INDRAJANA LAW GROUP




                                                                                          19
          SAN MATEO, CA 94402




                                                                                                                 Loss of Business Income must be caused by direct
                                                                                          20              physical loss or physical damage at the "scheduled premises"
                                                                                                          caused by or resulting from a Covered Cause of Loss.
                                                                                          21
                                                                                                                 (2) With respect to the coverage provided in this
                                                                                          22              Additional Coverage, suspension means:
                                                                                                                 (a) The partial slowdown or complete cessation of
                                                                                          23
                                                                                                          your business activities; and
                                                                                          24                     (b) That a part or all of the "scheduled premises" is
                                                                                                          rendered untenantable as a result of a Covered Cause of loss.
                                                                                          25
                                                                                                  (Exhibit A at p.39, Form SS 00 07 07 05 p.11)
                                                                                          26

                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                          SECOND AMENDED COMPLAINT
                                                                                                                             CASE NO. 3:20-CV-0466-VC
                                                                                                                                  PAGE 8 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 9 of 30


                                                                                           1          The Limited Fungi, Bacteria or Virus Coverage (the “Virus Exclusion”) provides:
                                                                                           2                 i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus
                                                                                           3                 We will not pay for loss or damage caused directly or
                                                                                                             indirectly by any of the following. Such loss or damage is
                                                                                           4                 excluded regardless of any other cause or event that
                                                                                           5                 contributes concurrently or in any sequence to the loss:
                                                                                                             (1) Presence, growth, proliferation, spread or any activity of
                                                                                           6                 "fungi", wet rot, dry rot, bacteria or virus.
A PROFESSIONAL LAW CORPORATION




                                                                                           7                 (2) But if "fungi", wet rot, dry rot, bacteria or virus results in
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                             a "specified cause of loss" to Covered Property, we will pay
                                                                    SAN MATEO, CA 94402




                                                                                           8                 for the loss or damage caused by that "specified cause of
         SANJIV N. SINGH




                                                                                           9                 loss".
                                                                                                             This exclusion does not apply:
                                                                                          10                 (1) When "fungi", wet or dry rot, bacteria or virus results
                                                                                          11                 from fire or lightning; or
                                                                                                             (2) To the extent that coverage is provided in the Additional
                                                                                          12                 Coverage – Limited Coverage for "Fungi", Wet Rot, Dry Rot,
                                                                                          13                 Bacteria and Virus with respect to loss or damage by a cause
                                                                                                             of loss other than fire or lightning.
                                                                                          14                 This exclusion applies whether or not the loss event results
                                                                                          15                 in widespread damage or affects a substantial area.

                                                                                          16          (Exhibit A at p.124, Form SS 40 93 07 05 p.2)

                                                                                          17
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18      21. It is notable that the policy does not define, address, or exclude losses or physical
        INDRAJANA LAW GROUP




                                                                                          19   damage or alteration related to saliva, or respiratory droplets (large or small). It does
          SAN MATEO, CA 94402




                                                                                          20   provide coverage for some loss associated with viruses (“specified causes of loss”) but

                                                                                          21   makes it unclear whether a pandemic ordinance would be included though it does

                                                                                          22   include losses due to other geographically affected civil phenomena such as civil riots

                                                                                          23   and civil commotion.

                                                                                          24   The COVID-19 Pandemic

                                                                                          25      22. On or about December of 2019, the so-called pathogen SARS CoV-2 (“COVID-

                                                                                          26   19”) was first identified in humans in Wuhan, China.

                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 9 OF 30
                                                                                                   Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 10 of 30


                                                                                           1        23. As is now commonly known, in an unprecedented event that has not occurred in
                                                                                           2   more than a century, a world pandemic of global proportions then ensued. By March 11,
                                                                                           3   2020, the World Health Organization officially recognized the pandemic. According to
                                                                                           4   the Centers for Disease Control and Prevention, the virus has already claimed 169, 870
                                                                                           5   lives in the United States, with a reported 5,422,242 confirmed cases in the United States
                                                                                           6   as of August 18, 2020 at 2:36 PM. The ordinances described below were issued with
A PROFESSIONAL LAW CORPORATION




                                                                                           7   multiple objectives to address a complex national crisis. The virus was clearly being
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   transmitted at an alarming rate.
         SANJIV N. SINGH




                                                                                           9        24. It is understood that the COVID-19 virus can be spread and transmitted through
                                                                                          10   bodily fluids such as saliva, respiratory droplets, or mucus.
                                                                                          11        25. Health experts, such as the CDC, have identified two principle routes of
                                                                                          12   transmission, one where the virus travels in respiratory droplets or droplet nuclei
                                                                                          13   through the air from person to person, and the other where the virus may travel in saliva
                                                                                          14   droplets or other human droplets and those droplets then land on nearby surfaces. It is
                                                                                          15   the droplets, not the virus, that is the actual physical substance targeted by the
                                                                                          16   ordinances. By reducing the spread of the droplets in the environment, the goal is to
                                                                                          17   reduce the transmission of the virus that may travel in some of the droplets dispersed by
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   infected individuals as they talk, breath, sneeze, cough, etc. Emerging evidence shows
        INDRAJANA LAW GROUP




                                                                                          19   that COVID-19 may be present in saliva droplets or respiratory droplets which are
          SAN MATEO, CA 94402




                                                                                          20   formed from mucus coating of the lung or vocal cords or droplet nuclei. 1 These droplets
                                                                                          21   are not viruses, but a virus or other pathogen can sometimes travel in said droplets.
                                                                                          22        26. The droplets, whether saliva or respiratory, can leave a human body (by sneezing,
                                                                                          23   coughing, or on a hand that has just touched a mouth or nose) and then land on surfaces
                                                                                          24

                                                                                          25

                                                                                          26   1
                                                                                                Dbouk T, Drikakis D. On coughing and airborne droplet transmission to humans. Phys
                                                                                          27   Fluids 32, 053310 (2020); https://doi.org/10.1063/5.0011960

                                                                                          28       FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 10 OF 30
                                                                                                   Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 11 of 30


                                                                                           1   such as doorknobs, rail handles, utensils, tables, chairs, car seats, bus seats, benches, and
                                                                                           2   so forth. This kind of passage of droplets occur every day and is typically addressed
                                                                                           3   through daily cleaning protocols used by businesses, schools, institutions, cities, and
                                                                                           4   other entities. When the pandemic hit, the human droplets became a focus of concern
                                                                                           5   because they can possibly carry the virus. Some studies suggest that the physical
                                                                                           6   dimension and properties of droplets affect how the viruses which may be carried in the
A PROFESSIONAL LAW CORPORATION




                                                                                           7   droplets are carried. Droplets which are greater than 5 μm in diameter may land on
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   fomites, and then be passed to individuals. Then, if the droplet contains the COVID-19
         SANJIV N. SINGH




                                                                                           9   virus, the fomite may pass the virus to an individual. Droplets smaller than 5 μm are
                                                                                          10   referred to as droplet nuclei and get aerosolized. If they contain the virus, they can
                                                                                          11   facilitate airborne transmission. Indeed, the particle size of the microscopic virus is
                                                                                          12   approximately 0.125 μm, but the average droplet size is 5 μm. Proportionately, the
                                                                                          13   average droplet is therefore 40 times larger than the virus, and the coalescence of
                                                                                          14   multiple droplets may form a liquid layer that is visible to the naked eye. Some saliva
                                                                                          15   droplets are also large enough to be seen by the naked eye. In other words, the droplets
                                                                                          16   have actual physical presence and alter and damage surfaces where they are present.
                                                                                          17        27. As such, the droplets (not the virus itself) are the real focus of ordinances seeking
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   to limit human to fomite to human transmission and should have been the real focus of
        INDRAJANA LAW GROUP




                                                                                          19   damage or loss investigation by Defendants. The droplets are of sufficient size to alter
          SAN MATEO, CA 94402




                                                                                          20   any surface they land on regardless of whether they have the virus in them. Consider the
                                                                                          21   following diagram from a study conducted by the Proceedings of the National Academy
                                                                                          22   of Sciences of the United States of America 2 showing the role of droplets in carrying
                                                                                          23   virus particles:
                                                                                          24

                                                                                          25

                                                                                          26   2
                                                                                                Zhang, et al. Identifying Airborne Transmission as the Dominant Route for the Spread of
                                                                                          27   COVID-19. PNAS June 30, 2020 117 (26) 14857-14863; first published June 11, 2020
                                                                                               (https://doi.org/10.1073/pnas.2009637117)
                                                                                          28       FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                                SECOND AMENDED COMPLAINT
                                                                                                                                   CASE NO. 3:20-CV-0466-VC
                                                                                                                                        PAGE 11 OF 30
                                                                                                   Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 12 of 30


                                                                                           1

                                                                                           2

                                                                                           3

                                                                                           4

                                                                                           5

                                                                                           6
A PROFESSIONAL LAW CORPORATION




                                                                                           7
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                           9   Transmission of COVID-19. Human atomization of viruses arises from coughing or sneezing of an
                                                                                          10   infected person, producing virus-containing droplets (>5 μm) and aerosols (<5 μm). Virus transmission
                                                                                               from person to person occurs through direct/indirect contact and airborne aerosol/droplet routes. Large
                                                                                          11   droplets mainly settle out of air to cause person/object contamination, while aerosols are efficiently
                                                                                               dispersed in air. Direct and airborne transmissions occur in short range and extended distance/time,
                                                                                          12   respectively. Inhaled airborne viruses deposit directly into the human respiration tract.

                                                                                          13   (Source: Fig. 4, Zhang, et al. Identifying Airborne Transmission as the Dominant Route for the Spread of COVID-
                                                                                               19. PNAS June 30, 2020 117 (26) 14857-14863; first published June 11, 2020 – see footnote 2.)
                                                                                          14

                                                                                          15
                                                                                                    28. Recent data suggests conflicting views on how much virus is present on surfaces
                                                                                          16
                                                                                               contaminated by human saliva droplets or human respiratory droplets. The CDC
                                                                                          17
  A PROFESSIONAL LAW CORPORATION




                                                                                               website as of August 21st, 2020, states that transmission of novel coronavirus to persons
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18
                                                                                               from surfaces has not been documented. 3 On the other hand, the same CDC webpage
        INDRAJANA LAW GROUP




                                                                                          19
          SAN MATEO, CA 94402




                                                                                               goes on to say that the virus may remain viable in the droplets on surfaces for hours to
                                                                                          20
                                                                                               days. Id.
                                                                                          21
                                                                                                    29. On March 12, 2020, the Governor of the State of California Gavin Newsom
                                                                                          22
                                                                                               banned gatherings over 250 people.
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27   3
                                                                                                https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-
                                                                                               disinfection.html
                                                                                          28       FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                                     SECOND AMENDED COMPLAINT
                                                                                                                                        CASE NO. 3:20-CV-0466-VC
                                                                                                                                             PAGE 12 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 13 of 30


                                                                                           1      30. On March 16, 2020, the health departments of numerous counties, including San
                                                                                           2   Francisco, San Mateo, Santa Cruz, and Santa Clara, announced, with the City of
                                                                                           3   Berkeley, a legal order directing residents to shelter in place for three weeks beginning
                                                                                           4   midnight March 17 to April 7. It was well recognized by all counties that part of the
                                                                                           5   reason for the issuance of the orders was the need to reduce the person to person
                                                                                           6   transmission of the virus and reduce the contamination of frequently contacted surfaces
A PROFESSIONAL LAW CORPORATION




                                                                                           7   with the droplets that might contain the virus. Orders were then extended through May
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   3, 2020.
         SANJIV N. SINGH




                                                                                           9      31. By March 19, 2020, the Governor of California issued a statewide stay at home
                                                                                          10   order (“State of California Order”) that would be in effect until further notice and is still
                                                                                          11   in effect as this pandemic continues.
                                                                                          12      32. On April 29th, 2020, the Health Office of Santa Clara continued the shelter-in-
                                                                                          13   place order to be in effect until at least May 31, 2020.
                                                                                          14      33. The Santa Clara Ordinance and State of California Order, in an unprecedented
                                                                                          15   manner, required necessary measures to keep people at home and off the streets and out
                                                                                          16   of areas of public gatherings, and thereby crippled the major source of revenue for
                                                                                          17   numerous businesses. As a direct and proximate result of this Order, access to
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   businesses like Founder Institute have been specifically prohibited and it is thus not
        INDRAJANA LAW GROUP




                                                                                          19   generally physically accessible to visitors, employees, partners, or clients.
          SAN MATEO, CA 94402




                                                                                          20      34. It is extremely important to note that the various stay-at-home and other civil
                                                                                          21   ordinances were put in place not to eliminate the virus, but aimed at eliminating the
                                                                                          22   possible spread of virus possible through various transmission methods and community
                                                                                          23   spread.
                                                                                          24      35. COVID-19 is particularly unique given the widespread evidence that community
                                                                                          25   spread of the disease is possible by COVID-19 infected individuals who do not have any
                                                                                          26   physical symptoms. Thus, it is even more difficult for any business to gauge the danger
                                                                                          27   and threat of having any individuals operating in or visiting physical locations. The
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 13 OF 30
                                                                                                   Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 14 of 30


                                                                                           1   WHO 4 has concluded that the “extent of truly asymptomatic infection in the community
                                                                                           2   remains unknown.” It is also believed that both asymptomatic transmission (“people
                                                                                           3   who are infected who never develop symptoms”) and pre-symptomatic transmission (by
                                                                                           4   “people who are infected but have not developed symptoms yet”) is possible and
                                                                                           5   widespread in the current COVID-19 pandemic. In the context of asymptomatic
                                                                                           6   transmission, the travel and path of respiratory droplets became a concern for cities and
A PROFESSIONAL LAW CORPORATION




                                                                                           7   counties who were looking for any way to reduce the spread of the virus, and who
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   believed that reducing droplet spread would reduce viral transmission.
         SANJIV N. SINGH




                                                                                           9         36. Various studies, summarized by the WHO 5, have identified multiple methods of
                                                                                          10   transmission, including:
                                                                                          11               a. Contact: transmission of COVID-19 can occur through “direct, indirect, or
                                                                                          12                  close contact with infected people.”
                                                                                          13               b. Respiratory Secretions, Droplets, and Saliva: transmission of COVID-19 is
                                                                                          14                  possible when respiratory secretions, droplets, or saliva are expelled when
                                                                                          15                  people cough, sneeze, talk, or open their mouths for any reason, but only
                                                                                          16                  in cases where the droplets contain the pathogenic COVID-19 particles.
                                                                                          17               c. Airborne: there is now evidence from various studies that COVID-19
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18                  infectious agents can be disseminated in the air by “droplet nuclei
        INDRAJANA LAW GROUP




                                                                                          19                  (aerosols) which are separate and distinct from the virus that remain
          SAN MATEO, CA 94402




                                                                                          20                  infectious if they contain the virus when suspended in air over long
                                                                                          21                  distances and time.” Various outbreak reports of COVID-19 point to
                                                                                          22                  airborne spread of the virus through respiratory droplet or droplet nuclei,
                                                                                          23

                                                                                          24

                                                                                          25
                                                                                               4
                                                                                                   https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
                                                                                          26
                                                                                               implications-for-infection-prevention-precautions
                                                                                          27   5
                                                                                                https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
                                                                                               implications-for-infection-prevention-precautions
                                                                                          28        FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 14 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 15 of 30


                                                                                           1                 especially in smaller, indoor setting, exacerbated by poor ventilation and
                                                                                           2                 airflow.
                                                                                           3             d. Fomites: Respiratory Secretions, droplets, saliva, and other biological
                                                                                           4                 samples can land on everyday surfaces and objects, creating so-called
                                                                                           5                 fomites.
                                                                                           6             e. Other Biological Samples: Urine, feces, blood have been found to contain
A PROFESSIONAL LAW CORPORATION




                                                                                           7                 viable COVID-19 particles, thus opening the possibility of further
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8                 transmission of the disease.
         SANJIV N. SINGH




                                                                                           9      37. Thus, as set forth above, when present in human respiratory or saliva droplets,
                                                                                          10   COVID-19 has been transmitted by human-to-human interaction, contact with fomites,
                                                                                          11   and by various other modes of transmission in the State of California, County of Santa
                                                                                          12   Clara.
                                                                                          13      38. The threat of the presence of COVID-19 particles, or in the alternative, human
                                                                                          14   droplets which themselves damage surfaces and alter surfaces and which are at risk for
                                                                                          15   having virus particles, renders items at physical properties, like the headquarters of
                                                                                          16   Founder Institute, unsafe and physically damaged and/or altered.
                                                                                          17      39. The threat of the presence of any COVID-19 particles, or in the alternative, human
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   droplets which themselves damage surfaces and alter surfaces and which are at risk for
        INDRAJANA LAW GROUP




                                                                                          19   having virus particles, constitutes direct physical harm, physical damage, and physical
          SAN MATEO, CA 94402




                                                                                          20   loss to Plaintiff’s property or surrounding property.
                                                                                          21      40. It is important to note that the presence of possibly infected respiratory droplets,
                                                                                          22   saliva, or airborne particles, constitutes physical damage to Plaintiff’s property or
                                                                                          23   surrounding property. Said droplets, with or without virus particles, have physically
                                                                                          24   changed and physically damaged Plaintiff’s property or surrounding property. Indeed,
                                                                                          25   human droplets have actual physical attributes that alter surfaces and make surfaces
                                                                                          26   essentially dirty. A respiratory droplet may be smaller and have a more mucus like
                                                                                          27   quality, whereas a saliva droplet may be larger. A droplet nuclei is even smaller and can
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                              SECOND AMENDED COMPLAINT
                                                                                                                                 CASE NO. 3:20-CV-0466-VC
                                                                                                                                      PAGE 15 OF 30
                                                                                                   Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 16 of 30


                                                                                           1   be aerosolized. Naturally produced droplets, without a virus, contain various cell types
                                                                                           2   including epithelial cells, immune system cells, and electrolytes such as Na+, K+, and Cl-. 6
                                                                                           3        41. The presence of humans at any physical property is a physical threat given the
                                                                                           4   various modes of transmission possible for COVID-19, exacerbated by the fact that
                                                                                           5   COVID-19 can be held and transmitted by individuals with no known physical
                                                                                           6   symptoms. Thus, the mere presence of any humans on physical properties makes
A PROFESSIONAL LAW CORPORATION




                                                                                           7   physical locations hazardous, unsafe, and unstable, especially given the wide-ranging
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   modes of transmission for COVID-19 and the nature of human droplets.
         SANJIV N. SINGH




                                                                                           9        42. Against this backdrop and given concern over the role of human droplets in
                                                                                          10   COVID-19 transmission, State and Local civil authority ordinances were issued
                                                                                          11   suspending normal, in-person, physical visitation of business properties to curb the
                                                                                          12   threat of further spread and transmission of COVID-19 by any of the currently-known
                                                                                          13   modes of transmission.
                                                                                          14   Rapid Denial of Founder Institute’s Claim In Apparent Bad Faith
                                                                                          15        43. In good faith, Founder Institute promptly notified Defendants on April 7, at
                                                                                          16   9:18AM, that they would be seeking claims for business loss due to the civil ordinances.
                                                                                          17   Twenty four minutes (not hours) later, Defendants issued what appeared to be a cut and
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   pasted pre denial from a Mimi Watson stating the following: “This is not a covered loss
        INDRAJANA LAW GROUP




                                                                                          19   on your policy but, I have called the claim into Hartford and someone will contact you
          SAN MATEO, CA 94402




                                                                                          20   in a week or so. I understand your situation as we are all in this together.” A portion of
                                                                                          21   the email appeared as though the agent cut and pasted a screen shot of excerpt from a
                                                                                          22   pre drafted denial letter and sent it out. The email made no reference to Defendants
                                                                                          23   attempting to understand the nature of the physical loss or damage at issue, or to
                                                                                          24

                                                                                          25

                                                                                          26   6
                                                                                                Atkinson J, Chartier Y, Pessoa-Silva CL, et al., editors. Natural Ventilation for Infection
                                                                                          27   Control in Health-Care Settings. Geneva: World Health Organization; 2009. Annex C,
                                                                                               Respiratory droplets. Available from: https://www.ncbi.nlm.nih.gov/books/NBK143281/
                                                                                          28       FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 16 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 17 of 30


                                                                                           1   distinguish between the physical loss and alteration caused by human droplets versus
                                                                                           2   actual virus particles, and for good reason. By April 7, 2020, the world was still getting
                                                                                           3   its collective resources, researchers, specialists, scientists, and experts around the science
                                                                                           4   of the virus transmission and the role of human droplets.
                                                                                           5      44. As of the date of filing of the original Complaint Founder Institute has been told
                                                                                           6   that its claim was denied but no denial letter has been produced. Instead, Defendants
A PROFESSIONAL LAW CORPORATION




                                                                                           7   simply without notice designated Founder Institute’s “Claim Status” as “Closed” and
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   have failed to communicate with any meaningful analysis.
         SANJIV N. SINGH




                                                                                           9      45. On information and belief and based on actual communications, Defendants’
                                                                                          10   conduct above was ratified, ordered, and encouraged by officers of Defendants in order
                                                                                          11   to effect a strategy to rapidly deny, deflect, and minimize COVID-19 related claims and
                                                                                          12   losses for Defendants. In fact, on information and belief, Plaintiff’s counsel has learned
                                                                                          13   that there are allegations that on or about March 17, 2020, members of the insurance
                                                                                          14   industry are believed to have sent companywide emails to their claims offices which
                                                                                          15   were then distributed to agents and representatives in different parts of California
                                                                                          16   directing agents and representatives to spread the word that there was no coverage and
                                                                                          17   dissuade businesses from submitting claims. There is also emerging evidence of
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   attempts to prematurely lobby the California Department of Insurance on these issues.
        INDRAJANA LAW GROUP




                                                                                          19   Defendants Have a Duty To Diligently Search For Evidence That Supports Plaintiff’s
          SAN MATEO, CA 94402




                                                                                          20   Claim, And Failed To Do So.
                                                                                          21      46. According to California law, an insurance company, like the Defendants, has a
                                                                                          22   duty to, in good faith, fully investigate the claims and considerations of its clients who
                                                                                          23   faithfully pay premiums and uphold all obligations for coverage under the policy. The
                                                                                          24   insurance company must investigate all possible grounds of coverage, and in order to
                                                                                          25   perform a reasonable and proper investigation, an insurance company must also
                                                                                          26   investigate all bases for the insured’s claim. As this Amended Complaint thoroughly
                                                                                          27   demonstrated, Defendants should have conducted a fair evaluation and thorough
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 17 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 18 of 30


                                                                                           1   investigation of the exact nature of how COVID-19 is transmitted before rapidly
                                                                                           2   concluding there is no coverage and denying Plaintiff’s claim. A fair evaluation, and
                                                                                           3   thorough investigation was necessary, but Defendants chose not to do one. Indeed, a
                                                                                           4   proper evaluation would have revealed that the terms of the All-Risk Policy should have
                                                                                           5   provided multiple bases for coverage warranting further expert evaluation, including
                                                                                           6   loss or damage caused by droplets, loss or damage caused by the virus, and also
A PROFESSIONAL LAW CORPORATION




                                                                                           7   considerations of whether there was business income loss and suspension of operations
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   due to loss or damage at the subject premises or surrounding areas controlling access to
         SANJIV N. SINGH




                                                                                           9   the premises.
                                                                                          10      47. It is well recognized that, “[w]hen investigating a claim, an insurance company
                                                                                          11   has a duty to diligently search for evidence which support its insured’s claim. If it seeks
                                                                                          12   to discover only the evidence that defeats the claim it holds its own interest above that of
                                                                                          13   the insured.” In this case, Defendants issued blanket denials of all claims, including
                                                                                          14   Plaintiff’s, without fulfilling its obligation to conduct a full, fair, and thorough
                                                                                          15   investigation of the claims with evidence.
                                                                                          16                                   FIRST CAUSE OF ACTION
                                                                                          17                   (Breach of Contract by Plaintiff Against All Defendants)
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18      48. Plaintiff re-alleges and incorporates by reference the allegations contained in the
        INDRAJANA LAW GROUP




                                                                                          19   preceding paragraphs of this Complaint, as though fully set forth herein.
          SAN MATEO, CA 94402




                                                                                          20      49. Plaintiff was insured under a valid insurance policy, the aforementioned and
                                                                                          21   described Policy, issued by Defendants which was in effect on the date the loss occurred.
                                                                                          22      50. Plaintiff paid consideration in the form of premiums for Policy, and have
                                                                                          23   faithfully performed all obligations required to be performed by them under the terms
                                                                                          24   of the Policy, except to the extent performance may have been excused by, among other
                                                                                          25   things, Defendants’ bad faith conduct and breach of the insurance policy.
                                                                                          26      51. Defendants breached the terms of the contract by not providing requisite
                                                                                          27   documentations required for submitting claims, by prematurely and without basis or
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                                SECOND AMENDED COMPLAINT
                                                                                                                                   CASE NO. 3:20-CV-0466-VC
                                                                                                                                        PAGE 18 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 19 of 30


                                                                                           1   reasonable good faith analysis denying and/or “closing” the claim without proper
                                                                                           2   analysis or explanation, and by ultimately failing to pay and/or underpaying monies
                                                                                           3   due under the contract and by forcing Plaintiff to file this action.
                                                                                           4      52. Plaintiff has demanded that Defendants pay, and Defendants have declined to
                                                                                           5   pay, Plaintiff’s claims for damages and losses of business income and additional
                                                                                           6   expenses due to Civil Authority, specifically the issuance of the Santa Clara Ordinance
A PROFESSIONAL LAW CORPORATION




                                                                                           7   and State of California Order which limited public access to Founder Institute.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      53. As a direct, proximate, and legal result of Defendants’ breach of contract, Plaintiff
         SANJIV N. SINGH




                                                                                           9   has been, and continues to be, damaged in an amount in excess of the jurisdictional
                                                                                          10   limits of this Court, including but not limited to: damage suffered to their business
                                                                                          11   caused by the loss of business income and additional expenses created by the Santa
                                                                                          12   Clara Ordinance and State of California Order, the loss of benefits due under the
                                                                                          13   contract, and consequential damages including interest on the monies Plaintiff could
                                                                                          14   and should have received promptly, but which they did not receive in a timely manner
                                                                                          15   as a result of Defendants’ breach of the contract, as well as other fees, expenses, and
                                                                                          16   costs to be proven at trial.
                                                                                          17      54. Plaintiff has also sustained other economic losses as a direct, proximate, and legal
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   result of Defendants’ conduct, in an amount to be proven at trial.
        INDRAJANA LAW GROUP




                                                                                          19                                  SECOND CAUSE OF ACTION
          SAN MATEO, CA 94402




                                                                                          20        (Breach of the Implied Covenant of Good Faith and Fair Dealing Against All
                                                                                          21                                           Defendants)
                                                                                          22      55. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          23   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          24      56. Plaintiff’s insurance policy at issue in this action, the aforementioned Policy,
                                                                                          25   contains an implied covenant of good faith and fair dealing, whereby Defendants, and
                                                                                          26   each of them, agreed to perform their obligations under the Policy in good faith, to deal
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 19 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 20 of 30


                                                                                           1   fairly with Plaintiff, and not to unreasonably deprive Plaintiff of the benefits due under
                                                                                           2   the insurance policy.
                                                                                           3      57. Defendants tortiously breached the implied covenant of good faith and fair
                                                                                           4   dealing arising from the insurance contract by unreasonably denying or withholding
                                                                                           5   benefits due under the Policy, by failing to conduct fair and objective claims
                                                                                           6   investigation and issuing preordained denials and pre-claim communications aimed to
A PROFESSIONAL LAW CORPORATION




                                                                                           7   discourage claims, by failing to treat Plaintiff fairly and by other conduct, including but
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   not limited to that expressly set forth in this Complaint, after accepting insurance
         SANJIV N. SINGH




                                                                                           9   premiums from Plaintiff. On information and belief, it appears from the pattern of pre-
                                                                                          10   denial and cut and pasted communications by agents that Defendants were, and are,
                                                                                          11   executing a directive to deny COVID-19 claims systematically.
                                                                                          12      58. Despite Plaintiff’s request for coverage and demand for payment of the
                                                                                          13   compensation for the business disruption caused by the Santa Clara Ordinance and State
                                                                                          14   of California Order, Defendants denied coverage and blocked access to information and
                                                                                          15   engaged in a continuous pattern of tortious conduct which has and will cause Plaintiff
                                                                                          16   continued damages.
                                                                                          17      59. Defendants engaged and continue to engage in the course of conduct to further
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   their own economic interest, including and in violation of their obligations to Plaintiff.
        INDRAJANA LAW GROUP




                                                                                          19   This conduct includes, but is not limited to that conduct alleged in this Complaint and
          SAN MATEO, CA 94402




                                                                                          20   the following:
                                                                                          21      a. Failing to perform competent and/or complete investigation of the request for
                                                                                          22   coverage;
                                                                                          23      b. Misrepresenting the content of the Policy to Plaintiff;
                                                                                          24      c. Deliberately, unjustifiably, and unreasonably denying coverage and hiding
                                                                                          25   essential information in an effort to discourage Plaintiff from pursuing their full policy
                                                                                          26   and benefits;
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                              SECOND AMENDED COMPLAINT
                                                                                                                                 CASE NO. 3:20-CV-0466-VC
                                                                                                                                      PAGE 20 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 21 of 30


                                                                                           1      d. Refusing to pay any or adequate insurance benefits which a reasonable person
                                                                                           2   would have believed Plaintiff was entitled to receive;
                                                                                           3      e. Failing to provide promptly a reasonable explanation of the basis relied on in the
                                                                                           4   insurance policy, in relation to the facts or applicable law, for the denial of Plaintiff’s
                                                                                           5   claims, and instead providing a boilerplate, inapplicable explanation; and
                                                                                           6      f. Plaintiff is informed, believe and thereon alleges, that Defendants have breached
A PROFESSIONAL LAW CORPORATION




                                                                                           7   their duties of good faith and fair dealing owed to Plaintiff by other acts or omissions of
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   which Plaintiff is presently unaware and which will be shown according to proof at the
         SANJIV N. SINGH




                                                                                           9   time of trial.
                                                                                          10      60. Without any reasonable basis for doing so, and with full knowledge and/or
                                                                                          11   conscious disregard of the consequences, Defendants have failed and refused to act in
                                                                                          12   good faith or act fairly toward Plaintiff. Furthermore, Defendants have in bad faith
                                                                                          13   failed and refused to perform their obligations under the insurance policy and under the
                                                                                          14   laws of the State of California.
                                                                                          15      61. Defendants engaged in conduct that was malicious, fraudulent, and oppressive.
                                                                                          16   Indeed, Defendants engaged in a scheme designed to quickly deny Plaintiff’s claim. The
                                                                                          17   Hartford Defendants unreasonably denied and/or “closed” Plaintiff’s claim without
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   investigating the actual cause of the loss and business interruption—i.e., the Civil
        INDRAJANA LAW GROUP




                                                                                          19   Authority orders themselves and their multiple expressly stated policy objectives
          SAN MATEO, CA 94402




                                                                                          20   including preventing overrun of the health system and the City, County and State
                                                                                          21   concern for surface contamination and damage and person to person transmission.
                                                                                          22      62. As a direct, proximate, and legal result of said breaches of the covenants of good
                                                                                          23   faith and fair dealing by Hartford, Plaintiff has been damaged and continues to incur
                                                                                          24   each and every day substantial and foreseeable consequential and incidental damages,
                                                                                          25   including loss of income and net profits and other expenses related to complying with
                                                                                          26   the Santa Clara Ordinance and State of California Order, and other costs in an amount
                                                                                          27   according to proof. Plaintiff was and will be forced to expend attorneys’ fees and costs in
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                                  SECOND AMENDED COMPLAINT
                                                                                                                                     CASE NO. 3:20-CV-0466-VC
                                                                                                                                          PAGE 21 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 22 of 30


                                                                                           1   pursuing relief to which they are entitled as a matter of law. Pursuant to Brandt v.
                                                                                           2   Superior Court (1985) 37 Cal.3d 813, Plaintiff is entitled to attorneys’ fees and costs
                                                                                           3   reasonably incurred to compel the payment of benefits due under the insurance policies.
                                                                                           4      63. As a further direct, proximate and legal result of the wrongful conduct of
                                                                                           5   Defendants, and each of them, Plaintiff has also sustained other economic damages, as
                                                                                           6   set forth above, and other damages in an amount to be proven at trial.
A PROFESSIONAL LAW CORPORATION




                                                                                           7      64. On the basis of all of the facts alleged herein, Defendants’ conduct and actions
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   were despicable, done maliciously, oppressively, and fraudulently, with the intent to
         SANJIV N. SINGH




                                                                                           9   deprive Plaintiff of insurance benefits and to cause injury to Plaintiff. Defendants’
                                                                                          10   conduct and actions were further done with a willful and conscious disregard of
                                                                                          11   Plaintiff’s rights, thereby subjecting Plaintiff to unjust hardship and distress in the midst
                                                                                          12   of a global pandemic where Plaintiff will play a critical role in economic recovery of
                                                                                          13   other businesses. Defendants, its officers, directors, and managing agents were
                                                                                          14   personally involved in the decision-making process with respect to the misconduct
                                                                                          15   alleged herein and to be proven at trial, as suggested already, even prior to discovery, by
                                                                                          16   verbal and written communications showing the appearance of a pre-planned, rapid
                                                                                          17   denial of COVID-19 claims.
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18      65. Plaintiff alleges on information and belief that Defendants, through their
        INDRAJANA LAW GROUP




                                                                                          19   representatives, officers, directors, and managing agents, authorized and ratified each
          SAN MATEO, CA 94402




                                                                                          20   and every act on which Plaintiff’s allegations of punitive damages herein are based
                                                                                          21   upon. On that basis, pursuant to California Civil Code § 3294, Plaintiffs are entitled to an
                                                                                          22   award of exemplary and punitive damages in an amount adequate to make an example
                                                                                          23   of, and to punish and deter Defendants and each of them.
                                                                                          24                                    THIRD CAUSE OF ACTION
                                                                                          25                            (Bad Faith Denial Against All Defendants)
                                                                                          26      66. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          27   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 22 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 23 of 30


                                                                                           1      67. Defendants have in bad faith failed or refused to perform their obligations under
                                                                                           2   the Policy and under the laws of California because Defendants have put their own
                                                                                           3   interests above those of Plaintiff.
                                                                                           4      68. Defendants denied Plaintiff’s claim in bad faith, among other things, when
                                                                                           5   Defendants (a) failed or refused to perform a fair, objective, and thorough investigation
                                                                                           6   of the claim as required by California Insurance Code; (b) raising coverage defenses that
A PROFESSIONAL LAW CORPORATION




                                                                                           7   were factually and/or legally invalid, (c) improperly denying coverage by creating
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   unduly restrictive claim interpretations on the terms of the Policy, and ultimately forcing
         SANJIV N. SINGH




                                                                                           9   Plaintiff to engage in litigation to recover the amounts due under the Policy.
                                                                                          10      69. On information and belief, Plaintiff alleges that there are numerous other
                                                                                          11   individuals, business entities, and other groups insured by Defendants who were or are
                                                                                          12   similarly situated by Plaintiff in that they were denied coverage using similar unlawful
                                                                                          13   tactics used to deny Plaintiff’s claim coverage. At such time as Plaintiff learn the names
                                                                                          14   of such parties, Plaintiff may seek leave of court to join such persons as additional
                                                                                          15   Plaintiff in this action.
                                                                                          16      70. Based on the foregoing allegations, Plaintiff alleges Defendants have committed
                                                                                          17   institutional bad faith and that what Plaintiff experienced is not an isolated incident but
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   rather a systematic and organized unfair practices perpetrated against Defendants’
        INDRAJANA LAW GROUP




                                                                                          19   clients. The pattern of unfair practices constitutes intentional wrongful conduct that is
          SAN MATEO, CA 94402




                                                                                          20   institutionalized in Defendants’ established company policy.
                                                                                          21      71. As a proximate result of Defendants’ bad faith conduct above, Plaintiff has
                                                                                          22   suffered and will continue to suffer damages. These damages include interest on the
                                                                                          23   withheld and unreasonably delayed payments due under the policy and other special
                                                                                          24   economic and consequential damages, in an amount to be proven at trial.
                                                                                          25      72. Plaintiff was forced to retain legal counsel to obtain benefits due under its policy
                                                                                          26   as a result of Defendant’s bad faith conduct. As such, Plaintiff is entitled to recover from
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 23 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 24 of 30


                                                                                           1   Defendants attorney fees and other reasonable costs of litigation incurred by Plaintiff in
                                                                                           2   order to obtain the benefits of the policy.
                                                                                           3      73. On the basis of all of the facts alleged herein, Defendants’ conduct and actions
                                                                                           4   were despicable, done maliciously, oppressively, and fraudulently, with the intent to
                                                                                           5   deprive Plaintiff of insurance benefits and to cause injury to Plaintiff. Defendants’
                                                                                           6   conduct and actions were further done with a willful and conscious disregard of
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Plaintiff’s rights, thereby subjecting Plaintiff to unjust hardship and distress in the midst
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   of a global pandemic where Plaintiff is serving an essential and critical function.
         SANJIV N. SINGH




                                                                                           9   Defendants, its officers, directors, and managing agents were personally involved in the
                                                                                          10   decision-making process with respect to the misconduct alleged herein and to be proven
                                                                                          11   at trial, as suggested already, even prior to discovery, by verbal and written
                                                                                          12   communications showing the appearance of a pre-planned, rapid denial of COVID-19
                                                                                          13   claims.
                                                                                          14      74. Plaintiff alleges on information and belief that Defendants, through their
                                                                                          15   representatives, officers, directors, and managing agents, authorized and ratified each
                                                                                          16   and every act on which Plaintiff’s allegations of punitive damages herein are based
                                                                                          17   upon. On that basis, pursuant to California Civil Code § 3294, Plaintiff is entitled to an
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   award of exemplary and punitive damages in an amount adequate to make an example
        INDRAJANA LAW GROUP




                                                                                          19   of, and to punish and deter Defendants and each of them.
          SAN MATEO, CA 94402




                                                                                          20                                 FOURTH CAUSE OF ACTION
                                                                                          21                  (Declaratory Relief by Plaintiffs Against All Defendants)
                                                                                          22      75. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          23   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          24   Under California Code of Civil Procedure § 1060 et seq., the Court may declare rights,
                                                                                          25   status, and other legal relations whether or not further relief is or could be claimed. It is
                                                                                          26   also likely that the COVID-19 pandemic may trigger subsequent claims by Plaintiff
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 24 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 25 of 30


                                                                                           1   under this Policy if the pandemic occurs in cycles, as has been predicted by some health
                                                                                           2   experts.
                                                                                           3      76. An actual controversy has arisen between Plaintiff and Defendants as to the
                                                                                           4   rights, duties, responsibilities, and obligations of the parties in that Plaintiff contends
                                                                                           5   that and Defendants deny that : (1) the civic orders issued by the Government of State of
                                                                                           6   California and the County of Santa Clara constitute a prohibition of access to Plaintiff’s
A PROFESSIONAL LAW CORPORATION




                                                                                           7   business or so-called described premises under the Policy; (2) the prohibition of access to
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   the described premises by the various orders triggers the Civil Authority business
         SANJIV N. SINGH




                                                                                           9   income loss and additional expenses portion of the Policy; (3) said civic orders trigger
                                                                                          10   coverage without applicable exclusion because the civil authorities in question were
                                                                                          11   concerned for ongoing damage including the presence of human droplets and/or viral
                                                                                          12   particles that might be in said droplets or otherwise present outside of the business; and
                                                                                          13   (4) the Policy provides coverage to Plaintiff for such orders. Resolution of the duties,
                                                                                          14   responsibilities, and obligations of the parties is necessary as no full adequate remedy at
                                                                                          15   law exists given the potential ongoing and cyclical nature of the pandemic and the
                                                                                          16   damage that can occur with these orders, and a declaration of the Court is needed to
                                                                                          17   resolve the dispute and controversy.
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18                                   FIFTH CAUSE OF ACTION
        INDRAJANA LAW GROUP




                                                                                          19                         (Unjust Enrichment Against All Defendants)
          SAN MATEO, CA 94402




                                                                                          20      77. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          21   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          22      78. As set forth above, Plaintiff may lose the financial benefit of the amounts that
                                                                                          23   Plaintiff has paid for those portions of the policy that were illegal, unfair, or deceptive
                                                                                          24   because of Defendants’ unlawful conduct.
                                                                                          25      79. Defendants were unjustly enriched at the expense of and to the detriment of
                                                                                          26   Plaintiff because of their wrongful acts and omissions.
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 25 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 26 of 30


                                                                                           1      80. Specifically, Defendants were unjustly enriched when Defendants offered
                                                                                           2   insurance coverages through their policy which purport and appear to provide
                                                                                           3   coverages for loss of business income due to Civil Authority or civil ordinance, but
                                                                                           4   instead Defendants refused to fulfill their financial obligation to Plaintiff and denied
                                                                                           5   coverage in a rapid fashion without any evidence of properly conducting review or
                                                                                           6   investigation to the claims, suggesting that Defendants have no intention to pay the
A PROFESSIONAL LAW CORPORATION




                                                                                           7   insurance coverage owed to Plaintiff.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      81. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered
         SANJIV N. SINGH




                                                                                           9   damages and is entitled to restitution in an amount to be proven at trial. Plaintiff seeks
                                                                                          10   restitution from Defendant and seek an order from the Court to disgorge all monies paid
                                                                                          11   to Defendants as a result of the unlawful, illegal, and/or fraudulent business practices.
                                                                                          12      82. Plaintiff has no adequate remedy at law.
                                                                                          13                                  SIXTH CAUSE OF ACTION
                                                                                          14     (Violation of California Bus. & Prof. Code § 17200 Et Seq. Against All Defendants)
                                                                                          15      83. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          16   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          17      84. Section 17200 of the California Business & Professions Code (“Unfair Competition
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   Law” or “UCL”) prohibits any “unlawful,” “unfair,” and “fraudulent” business practice.
        INDRAJANA LAW GROUP




                                                                                          19      85. Section 17200 specifically prohibits any “unlawful . . . business act or practice.”
          SAN MATEO, CA 94402




                                                                                          20   Defendants have violated the UCL’s prohibition against engaging in unlawful act or
                                                                                          21   practice by, inter alia, denying Plaintiff’s claim for coverage and such action violates
                                                                                          22   California state laws.
                                                                                          23      86. By improperly denying Plaintiff’s claim, Defendants violated California’s Unfair
                                                                                          24   Insurance Practice Acts (UIPA), codified as California Insurance Code Section 790.03(h),
                                                                                          25   including but not limited to the following unfair claim practices:
                                                                                          26      a. Misrepresenting to Plaintiff pertinent facts or insurance policy provisions relating
                                                                                          27   to any coverages at issue;
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 26 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 27 of 30


                                                                                           1      b. Issuing a boilerplate letter in record time and appearing to have pre-ordained a
                                                                                           2   denial of claims as part of a systemwide campaign by Hartford Defendants to dissuade
                                                                                           3   policyholders from even submitting claims; and
                                                                                           4      c. Failing to adopt and implement reasonable standards for the prompt
                                                                                           5   investigation and processing of claims arising under insurance policies, not spending
                                                                                           6   time to carefully read the language of their own Policy and failing to identify and
A PROFESSIONAL LAW CORPORATION




                                                                                           7   analyze what actually triggered the Civil Authority ordinances or orders in question.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      87. It is also believed that Hartford Defendants are attempting to contract around
         SANJIV N. SINGH




                                                                                           9   California Insurance Code by attempting to enforce an unenforceable virus exclusion
                                                                                          10   even before a claim was submitted and ultimately in contravention of a covered peril
                                                                                          11   (i.e. the effects of a civil ordinance) which was the primary and proximate cause of
                                                                                          12   Plaintiff’s business losses to date. Hartford Defendants’ conduct is therefore unlawful,
                                                                                          13   and the exclusion clause unenforceable.
                                                                                          14      88. Section 17200 also prohibits any “unfair . . . business act or practice.” As
                                                                                          15   described in the preceding paragraphs, Defendants engaged in the unfair business
                                                                                          16   practice of denying business disruption insurance claims even though Defendants’
                                                                                          17   policy language covers such losses and attempting to dissuade even the submission of
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   the claims by disseminating false information about what the Policy covers.
        INDRAJANA LAW GROUP




                                                                                          19      89. Defendants’ business practices, as detailed above, are unethical, oppressive, and
          SAN MATEO, CA 94402




                                                                                          20   unscrupulous. They violate fundamental policies of this State including the very policies
                                                                                          21   underlying the Santa Clara Ordinance and State of California Order which aim to
                                                                                          22   protect the general population and the County for a finite period of time but not cause
                                                                                          23   unreasonable closure or business loss for businesses. Further, any justifications for
                                                                                          24   Defendants’ wrongful conduct are outweighed by the adverse effects of such conduct,
                                                                                          25   which in this case is jeopardizing operations of a business that will play a critical role in
                                                                                          26   recovery of the local economy by catalyzing the recovery and growth of startups. Thus,
                                                                                          27

                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 27 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 28 of 30


                                                                                           1   Defendants are engaged in unfair business practices prohibited by California Business &
                                                                                           2   Professions Code §17200 et seq.
                                                                                           3      90. Section 17200 also prohibits any “fraudulent business act or practice.” Defendants
                                                                                           4   violated this prong of the UCL by disseminating and/or agreeing to disseminate,
                                                                                           5   through Defendants’ website and other promotional channels, misleading and partial
                                                                                           6   statements about available business disruption or closure coverages that have a
A PROFESSIONAL LAW CORPORATION




                                                                                           7   tendency to mislead the public, and also at the time they marketed their policies,
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   misleading consumers to believe they would be insured for this kind of business
         SANJIV N. SINGH




                                                                                           9   interruption. Further, Defendants violated this prong of the UCL by omitting material
                                                                                          10   information about business disruption coverages with the intent to induce reliance by
                                                                                          11   consumers to not pursue such claims even though Defendants have an obligation to
                                                                                          12   compensate them under their Policy. Defendants’ claims, nondisclosures, and
                                                                                          13   misleading statements concerning business closure coverage and/or lack thereof, as
                                                                                          14   more fully set forth above, were false, misleading, and/or likely to deceive the
                                                                                          15   consuming public within the meaning of California Business and Professions Code
                                                                                          16   §17200. They were and are intended to dissuade businesses from seeking coverage.
                                                                                          17      91. Section 17200 also prohibits any “unfair, deceptive, untrue, or misleading
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   advertising.” For the reasons set forth above, Defendants engaged in unfair, deceptive,
        INDRAJANA LAW GROUP




                                                                                          19   untrue, and misleading advertising in violation of California Business & Professions
          SAN MATEO, CA 94402




                                                                                          20   Code § 17200.
                                                                                          21      92. Defendants’ conduct caused and continues to cause substantial injury to Plaintiff.
                                                                                          22   Plaintiff has suffered injury in fact and lost money as a result of Defendants’ unfair
                                                                                          23   conduct.
                                                                                          24      93. Additionally, pursuant to California Business and Professions Code § 17203,
                                                                                          25   Plaintiff seeks an order requiring Defendants to immediately cease such acts of
                                                                                          26   unlawful, unfair, and fraudulent business practices and requiring Defendants to pay the
                                                                                          27   monies owed to Plaintiff.
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                              SECOND AMENDED COMPLAINT
                                                                                                                                 CASE NO. 3:20-CV-0466-VC
                                                                                                                                      PAGE 28 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 29 of 30


                                                                                           1                                SEVENTH CAUSE OF ACTION

                                                                                           2    (Injunctive Relief Under Bus. & Prof. Code § 17200 Et Seq. Against All Defendants)

                                                                                           3      94. Plaintiff re-alleges and incorporates herein by reference the allegations contained

                                                                                           4   in the preceding paragraphs of this Complaint, as though fully set forth herein.

                                                                                           5      95. Upon information and belief, Plaintiff alleges that unless enjoined by the order of

                                                                                           6   the Court, Defendants will continue their unlawful practices of denying coverages to
A PROFESSIONAL LAW CORPORATION




                                                                                           7   policyholders with legitimate claims just like Plaintiff who are literally trying to survive
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                               by the day due to the COVID-19 global pandemic emergency. No adequate remedy
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                           9   exists at law for the injuries alleged herein, and Plaintiff will suffer great and irreparable

                                                                                          10   injury if Defendant’s conduct is not immediately enjoined and restrained.

                                                                                          11      96. Defendants wrongfully denied Plaintiff’s insurance claim without any conducting

                                                                                          12   a proper claim review and investigation, and likely doing so to avoid their financial

                                                                                          13   obligations to Plaintiff and their policyholders. Given the uncertainty of when the

                                                                                          14   pandemic emergency can truly end and the likely continued effect of the closure orders,

                                                                                          15   it is foreseeable for Plaintiff to have similar and additional insurance claims in the

                                                                                          16   future, and Defendants could use similar tactics to deny coverage to Plaintiff similar to

                                                                                          17   the situation led to this instant action. If Defendants’ conduct is not restrained or
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   enjoined, Plaintiff will suffer great and irreparable harm, as it has already paid the
        INDRAJANA LAW GROUP




                                                                                          19   premium due for the insurance policy, and Defendants seem committed to continuing
          SAN MATEO, CA 94402




                                                                                          20   their unlawful practices of erroneously denying claims and will likely continue to do so
                                                                                          21   without an injunction from the Court.
                                                                                          22      97. Plaintiff has no adequate remedy at law for the threatened injury.
                                                                                          23
                                                                                                                                  PRAYER FOR RELIEF
                                                                                          24
                                                                                                      WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                                                                                          25
                                                                                                  1. For general, compensatory damages, plus prejudgment interest and other damages
                                                                                          26
                                                                                                      according to proof;
                                                                                          27
                                                                                                  2. For special and consequential damages;
                                                                                          28      FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                               SECOND AMENDED COMPLAINT
                                                                                                                                  CASE NO. 3:20-CV-0466-VC
                                                                                                                                       PAGE 29 OF 30
                                                                                                 Case 3:20-cv-04466-VC Document 24 Filed 08/21/20 Page 30 of 30


                                                                                           1      3. For punitive and exemplary damages according to proof and as applicable under
                                                                                           2         the law;
                                                                                           3      4. For restitutionary disgorgement of all profits Defendants obtained as a result of
                                                                                           4         unlawful, unfair, and/or fraudulent business practices;
                                                                                           5      5. For an appropriate injunction;
                                                                                           6      6. For attorneys’ fees and costs of suit herein;
A PROFESSIONAL LAW CORPORATION




                                                                                           7      7. For pre-judgment interest as provided for by applicable law; and
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      8. For such further relief as the Court may deem just and proper.
         SANJIV N. SINGH




                                                                                           9
                                                                                          10   Respectfully submitted,
                                                                                          11

                                                                                          12   DATED: August 21, 2020                   SANJIV N. SINGH, A PROFESSIONAL LAW
                                                                                                                                        CORPORATION
                                                                                          13

                                                                                          14
                                                                                                                                           /s/ Sanjiv N. Singh
                                                                                          15                                               Sanjiv N. Singh, JD, MD
                                                                                          16                                               Attorneys for Founder Institute
                                                                                                                                           Incorporated
                                                                                          17
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18                                            INDRAJANA LAW GROUP,
                                                                                                                                        A PROFESSIONAL LAW CORPORATION
        INDRAJANA LAW GROUP




                                                                                          19
          SAN MATEO, CA 94402




                                                                                          20
                                                                                                                                           /s/ Michael B. Indrajana
                                                                                          21                                               Michael B. Indrajana
                                                                                          22                                               Attorneys for Founder Institute
                                                                                                                                           Incorporated
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28     FOUNDER INSTITUTE INCORPORATED V. HARTFORD FIRE INSURANCE COMPANY, ET AL.
                                                                                                                              SECOND AMENDED COMPLAINT
                                                                                                                                 CASE NO. 3:20-CV-0466-VC
                                                                                                                                      PAGE 30 OF 30
